Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00235-CR

                                        The STATE of Texas,
                                             Appellant

                                                v.
                                             Gustavo
                                       Gustavo MARTINEZ,
                                             Appellee

                     From the County Court at Law No. 15, Bexar County, Texas
                                    Trial Court No. CC341867
                         The Honorable Michael La Hood, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: August 13, 2014

DISMISSED

           Appellant has filed a motion to dismiss this appeal in compliance with Rule 42.2(a). See

TEX. R. APP. P. 42.2(a). The motion is granted and this appeal is dismissed. See id.


                                                   PER CURIAM

DO NOT PUBLISH